Citation Nr: 1541172	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to restoration of competency for the purposes of handling the disbursement of funds associated with the payment of VA benefits.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1991 to May 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In January 2011 and June 2012, the case was remanded to the RO for additional development.  


FINDING OF FACT

Clear and convincing medical evidence shows that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

Restoration of the Veteran's competency to receive direct payment of VA compensation benefits is not warranted.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. §  3.159 (2015).  In competency determinations, however, the claimant is not seeking a benefit; rather, he or she is seeking a decision regarding how benefits will be distributed.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (citing Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435   (2004); and Livesay v. Principi, 15 Vet. App. 165, 179 (2001)).  Accordingly, the provisions of section 5103(a) and 5103A pertaining to notice and assistance are not for consideration in this matter.  In any case, there has been compliance with the due process provisions of 38 C.F.R. § 3.353. 

Legal Criteria

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  See also 38 U.S.C.A. § 5502.  Decisions as to incompetency are to be made by rating agencies, and are subject to appeal to the Board.  38 C.F.R. § 3.353(b). 

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the finding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.353(d). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

The Veteran is rated totally disabled (100 percent) as a result of service-connected schizophrenia.  He contests VA's finding that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  In a February 2010 statement, he asserted that whereas before he had been free with his money due to the company he kept, he was now aware of such bad influences and was doing better.  He testified at a Board hearing in September 2010 that the VA psychiatrist who recommended a fiduciary for him was biased; that he was better about keeping up with paying his bills (and was also responsible in keeping up his medical appointments); and that prior to the appointment of his currently established fiduciary, he maintained two bank accounts and was never late in paying his rent (i.e., before he moved to his current living arrangement in a retirement home that is more stable).

The Veteran was initially determined to be not competent to handle disbursement of VA funds by a July 1997 rating decision.  Then, an April 2000 rating decision found him to be competent to handle disbursement of funds.  With respect to the current appeal, an October 2006 rating decision proposed a finding of incompetency based on a medical statement by the Veteran's psychiatrist, Dr. Zoko, in June 2006 expressing a "strong recommendation that [the Veteran] be declared incompetent with a fiduciary established."  He indicated that he has treated the Veteran for 10 years and that he concurred with a VA case manager regarding the Veteran's problems with poor decision-making and impulsivity.  The case manager stated in an April 2006 letter that despite receiving VA disability compensation at the 100 percent rate as well as Social Security disability benefits, the Veteran had accumulated substantial bills.  She also indicated that she witnessed his spending habits and inability to save any part of his monthly checks.  For example, the Veteran applied for credit cards without any comprehension of the consequences of late payments and collection agencies.  He also reported to her that he has loaned money to friends without any hope of repayment.  Additionally, she noted his "extremely impulsive personality" that has manifested in his "very unhealthy and dangerous decision-making" regarding his funds.  She advocated strongly for a fiduciary to be established for the Veteran.  

A January 2007 rating decision determined that the Veteran was incompetent for purposes of managing his VA payments based on the evidence showing he was unable to manage his personal affairs to include disbursement of funds.  The Veteran appealed this decision, asserting in an April 2009 statement that he was able to handle his money and was responsible and capable of living on his own and even had a part-time job at a restaurant.   

In February 2011, the Veteran underwent a VA psychiatric examination and was also interviewed by a VA social worker.  In the VA social work survey, the social worker noted that the Veteran expressed his desire to have control over his life and finances again.  He was living in a retirement home, unmarried, and unemployed.  He appeared to have a good memory although was tangential, mumbling, and incoherent at times.  The social worker reviewed the claims file, and based on such review and the interview concluded that the Veteran was incompetent to handle his VA fund disbursement.  He cited to a recent hospitalization in a private facility, the Veteran's claims about terrorists breaking out his windows, belligerent interactions with VA medical staff, and display of poor judgment regarding friends and lifestyle.  He also noted the Veteran's history of poor financial judgment and disorganized schizophrenia, and his appearance of delusional and paranoid behavior.  

In the February 2011 VA examination report, the examining physician noted the Veteran's recent hospitalization in October 2010, his history of frequently stopping medications with relapses (he was now on an injectable anti-psychotic), passive suicidal ideation, emotional lability, frequent anxiety attacks, isolation, and irritability.  On mental status examination, the Veteran was oriented times four but his concentration was poor.  His speech was coherent but tangential, and his judgment was poor.  He had paranoid delusions but denied auditory hallucinations.  The physician concluded that the Veteran had schizophrenia and was unable to work.  He opined that the Veteran remained incompetent to handle the disbursement of VA funds for the following reasons:  he was not allowed to drive his own car; he was recently hospitalized for hallucinations with suicidal ideation; earlier that month he became belligerent with a nurse who was directed to change his medication; he was found to be paranoid by his treating psychiatrist the previous week; his VA case manager wrote the previous week that he was very poor at budgeting his VA funds and he accused her of withholding such funds; he did not desire group therapy although he was enrolled in a VA mental health program; and he continued to have paranoid delusions of terrorists wanting to harm him.  As the examining physician did not have the benefit of review of the claims file at the time of the examination, he prepared an addendum report in August 2011 after reviewing the file, and stated that the Veteran had schizophrenia and was unable to work due to anhedonia, isolation, irritability, anxiety, paranoid delusions, and auditory hallucinations.  

Records pertaining to the cited October 2010 private hospitalization show the Veteran was admitted to MacNeal Hospital for auditory hallucinations telling him to hang himself.  He actively participated in therapy over the course of his 10-day stay.  

On July 2012 VA psychiatric examination the examining clinical psychologist noted that the Veteran wanted to become his own payee because he felt that his liberty had been taken away.  It was observed from recent records that he had used money ($2,000) budgeted for an upcoming trip to visit family in Mexico to buy a car, even though his driver's license had been revoked for unsafe driving and paranoia behind the wheel.  The Veteran reported that he still drove the car on a revoked license and had not been caught as yet, which indicated to the examiner that the Veteran had continuing impaired judgment and impulsivity.  It was felt that the Veteran was minimizing his symptoms on the examination in order to obtain control of his finances.  Mental status examination showed a multitude of symptoms, including gross impairment in thought processes or communication, impaired impulse control, and persistent delusions or hallucinations.  The examiner also observed that the Veteran displayed difficulty in delaying gratification, made large and impulsive purchases, and had "severely impaired judgment."  The examiner determined that the Veteran was not capable of managing his financial affairs, for the reasons cited above.  She also noted that the Veteran had full control over his Social Security benefit checks and had not demonstrated the ability to manage his finances, particularly as his VA case manager noted in June 2012 that he had outstanding debt with debit cards and phone bills.  She also noted the case manager's documentation of several examples of his delusional behavior in the recent past, and his continuing display of impulsivity, hypersexuality, and poor ADLs (activities of daily living, such as needed reminders to brush his teeth).  The examiner felt it was "quite clear" that the Veteran was not competent to manage his VA funds, based upon his chronic schizophrenia, poor insight, poor judgment, inability to manage his Social Security benefits, financial irresponsibility, inability to delay gratification, and his delusions.  She stated that it was understandable that the Veteran would like more freedom with his finances, but that his recent demonstrations showed that "it would be disastrous if he were given the opportunity to manage his VA benefits without a payee."  

The Veteran's former landlord asserted in statements dated in September 2012 and November 2012 that the Veteran paid him $500 per month for room and board from January 2006 to August 2008 (or August 2007, as indicated on one statement).  

A private licensed clinical social worker, M. Regnier, submitted a statement dated in March 2013, accompanied by treatment records dating from April 2012, indicating that she saw the Veteran for therapy on a weekly basis.  She noted that it was troubling to the Veteran to have lost his driving privileges and control over his finances, but that he has been cooperative with the process without acting out or rebelling.  She found that the Veteran demonstrated some ability in mounting his case, observing that he seemed "to be able to grasp the mechanisms of managing financial matters."  Nevertheless, she stated that his judgment regarding financial decisions seemed impulsive and that it would be beneficial for him to continue to receive financial guidance from VA.  She suggested that he have greater input in financial decisions and be given the opportunity to plan the use of his personal funds.  She stated that the Veteran would be more satisfied if he were to have control over at least a portion of the VA funds, say $50 to $100 a week, in addition to the payments he received from Social Security for which he had control.  She thought this plan was reasonable and would promote a better sense of good will and reduce the Veteran's sense of victimization.  Treatment records received from her show that the Veteran had feelings of resentment and victimization (due to lack of control over financial and other decisions in his life), and also that he was having trouble paying his bills, as noted on an October 2012 entry.  In November 2012, she noted his report that he bought a car, despite not having a license, and that his finance payments were not affordable on his current income (and that his VA case manager refused to release more VA funds to him).  

In August 2013, VA conducted a field examination, or "social survey."  As part of the social survey, several attempts were made to contact family, specifically the Veteran's mother as she evidently was the only member to maintain contact with him, but there was no response.  Neither did the social worker at the retirement home where the Veteran resided respond to VA's call (and also was not present when the field examiner visited the home).  A friend of the Veteran at the same assisted living facility did speak with the examiner and reported that he personally had not witnessed the Veteran mismanaging funds or engaging in instances of waste; he noted that the Veteran had spoken of using his VA funds to purchase a two-flat building in the city.  Another witness contacted for the social survey was the Veteran's VA case manager, who interacted with the Veteran once or twice a week.  She described at great length the reasons why she felt that the Veteran did not have the capacity to manage his VA funds and was definitely in need of a fiduciary.  She noted the Veteran's history of poor spending habits and exploitation by others and of his recent use of funds earmarked for a vacation in Mexico to purchase a car even though his license had been revoked.  Finally, a point of contact for the Veteran's fiduciary was contacted, and she indicated that the Veteran at times went directly to the bank and asked for funds, despite directions that he must go through VA.  

The VA field examiner interviewed the Veteran and remarked that he was friendly and polite but was also unclear about his income, his savings, and did not know how to read his bank statement or accounting.  That is, the Veteran knew how much he received from VA and had a general idea of how much he received in Social Security benefits (although not the exact amount), and was aware of the amount of his expenses; but he did not know what the status of a $12,000 loan repayment was on the most recent accounting and did not understand bank statements.  He handled money to the extent that he received his entire Social Security benefits and used those funds for his personal needs, but the field examiner determined that despite some capacity to handle funds the Veteran still required a fiduciary.  

On October 2013 VA psychiatric examination the diagnosis was chronic schizophrenia, disorganized type with depressed affect, with a Global Assessment of Functioning score of 30 (denoting that the Veteran's behavior was considerably influenced by delusions or hallucinations, that there was serious impairment in communication or judgment, or that there was inability to function in almost all areas).  The examiner found that the Veteran had total occupational and social impairment.  After reviewing the entire record, including prior VA psychiatric and field examinations and private records, she concluded that the Veteran was not capable of managing his financial affairs.  In support of this, she found that the Veteran continued to have poor judgment, made purchases that he could not afford, was impulsive and unable to delay gratification, spent all his Social Security funds in one day, had a history of being exploited by "friends," and did not know how to read a bank statement.  She found that the Veteran was unlikely to improve to the point that he had adequate judgment, insight, or ability to control impulses.  She found he was unable to responsibly handle his own financial affairs at that time.  With a reasonable degree of clinical judgment, she asserted that the Veteran remained incompetent to handle disbursement of VA funds.  

The objective evidence of record, including numerous medical reports, clearly indicates that the Veteran lacks the mental capacity to contract or manage his own affairs including disbursement of VA funds without limitation.  Contrary to the Veteran's own belief, both private and VA therapists and examiners have felt (and expressed) that he needs a fiduciary to handle his VA funds.  Even the private social worker who met with the Veteran on a weekly basis indicated in March 2013 that despite some grasp of "mechanisms of managing financial matters," the Veteran displayed impulsivity in his decisions about financial matters.  While she did not make any definitive statements as to whether he was competent or incompetent (she was not specifically asked to opine on the matter), she openly advocated for the continued "financial guidance" from VA.  VA treatment providers, examiners, and social workers (including a case manager) have all consistently asserted, at times in quite strong language, that the Veteran should not be permitted to handle his VA funds without limitation due to his documented poor decision-making, poor spending habits, and impulsive behaviors.  

Thus, the Board finds that the evidence, medical and otherwise, is clear, convincing, and leaves no doubt as to the Veteran's incompetency, and that the presumption of competency is overcome.  As noted, the mental health professionals who have evaluated the Veteran have found that he is unable to manage his benefit payments without limitation.  These opinions are highly probative as they were definitive, based upon an in-person interview with the Veteran (as well as a review of the evidence of record), and specifically addressed the Veteran's ability to manage his finances.  Additionally, those who have analyzed the Veteran's finances, particularly the Veteran's VA case manager and the VA social workers who prepared social work surveys, are in agreement with such medical assessments.  A determination of the Veteran's incompetency is also consistent with the Veteran's 100 percent disability rating for schizophrenia, based on total social and occupational impairment.  

The Board has considered the Veteran's contentions with regard to the determination of competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, his assertions do not constitute competent medical evidence.  See 38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525, 529 (1996).  In any case, to the extent that his assertions support his claim, they are outweighed by the clear and convincing findings of the VA examiners who determined that he was not mentally capable of managing his financial affairs.  Moreover, his contentions are not borne out by the facts in the record which show over the course of this appeal that he has a long history of psychiatric impairment, to include impaired judgment and thought processes, and that he is unable to manage his own funds without limitation necessitating the establishment of a fiduciary.  As previously articulated, after reviewing the entire record and considering the effects of the Veteran's psychiatric disability, the October 2013 VA examiner found that the Veteran's psychiatric disability rendered him totally impaired and not competent to manage his finances.  

Given that there is no reasonable doubt arising regarding the Veteran's lack of mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt cannot be resolved in favor of competency.  38 U.S.C.A. §  5107(b); 38 C.F.R. §§ 3.102, 3.353(d).  


ORDER

The appeal seeking restoration of competency for the purpose of handling the disbursement of funds associated with the payment of VA benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


